Quillian, J.
1. Where, as in the instant case, the petition in a trover action alleges that named defendants have possession of described articles of personal property to which the plaintiff claims title and refuse to deliver the same to the plaintiff, such averments directly and in express terms charge the defendants jointly with the tortious act of conversion. Hence, all the defendants may be sued together in a county where any of them resides. Code §§ 2-4904, 3-109.
2. In a trover action the property must be sufficiently identified by a particular description, or by a general description coupled with additional general allegations as to the time and place or manner of the conversion, so as to clearly distinguish the property sued for from its general class. McElhannon v. Farmers Alliance &c. Co., 95 Ga. 670 (22 S. E. 686); McLennan v. Livingston, 108 Ga. 342 (33 S. E. 974).
3. In this case the only description of the property was: “11,000 bushels of soy beans at $2 per bushel, $22,000. 10,000 bushels of corn at $1 per bushel, $10,000; 12 bales of cotton at $166.66 per bale, $2,000; 12 tons of peanuts at $220 per ton, $2,640; 40 tons of peanut hay at $12 per ton, $480; 60 tons of Coastal Bermuda hay at $5 per ton, $300. Total, $37,420. Said personal property being part of the same that was planted, grown and gathered by T. W. Crosby on lands owned and rented by him in Screven County, Georgia, during the calendar year 1955, to which plaintiff claims title.” Under the holding in Collins v. West, 5 Ga. App. 429 (63 S. E. 540), this was not a sufficient description to be the basis of a trover action. The trial judge did not err in sustaining the demurrers and dismissing the petition.

Judgment affirmed.


Felton, C. J., and Nichols, J., concur.

Hilton & Hilton, L. H. Hilton, for plaintiff in error.
E. W. Hill, Howard & Hunter, George H. Lane, Hugh R. Kimbrough, W. G. Neville, Wm. J. Neville, Ralph U. Bacon, W. C. Hawkins, Hull, Willingham, Towill & Norman, Daniel B. Hodgson, contra.